DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraga et al. (US 2009/0233214 A1), in view of Amamori et al. (WO 2016/103582 A1), further in view of Murayama et al. (US 2016/0195827 A1), even further in view of Ikeda et al. (US 2015/0056549 A1), and even further in view of Ono et al. (US 2016/0159976 A1).

Hiraga teaches a liquid developer including an insulating liquid, toner particles constituted by a material containing a polyester resin, an alkyl diamine, and an amide compound having a hydroxy fatty acid skeleton as dispersants ([0012]-[0015]). The alkyl 
    PNG
    media_image1.png
    32
    149
    media_image1.png
    Greyscale
diamine is preferably a compound represented by the following general formula:

Figure 1. The general formula of the alkyl diamine used as a dispersant in the liquid developer of Hiraga.

In the above formula, R represents an alkylene group having 2 to 6 carbon atoms, and R’ represents an alkyl group having 8 to 24 carbon atoms ([0018]). Examples of the alkyl diamine having the above-mentioned structural formula include Duomin CD, Duomin T, Duomin HT (Lion Akzo Co., Ltd.), Asphazol #10, and Asphazol #20 (NOF Corporation) ([0060]). Therefore, the liquid developer contains a basic toner particle dispersing agent wherein the basic toner particle dispersing agent is a primary amine.
As the polyester resin, it is preferred that a low-molecular weight polyester resin having a weight-average molecular weight (Mw) of from 3,000 to 12,000, and a high-molecular weight polyester resin having a weight-average molecular weight of from 20,000 to 400,000, are used in combination ([0074]). This prevents the toner particles from aggregating with one another during storage and also allows for the toner particles to be fixed on a recording medium at a relatively low temperature during fixation ([0074]). The low-molecular weight polyester resin preferably has ethylene glycol (EG) and/or neopentyl glycol (NPG) as a constituent monomer component ([0075]). When the contents of EG and NPG in all constituent monomers to be used in the synthesis of the low-molecular weight polyester resin are denoted by W(EG) [wt%] and W(NPG) [wt%], respectively, a weight ratio of EG to NPG (W(EG)/W(NPG)) is preferably from 0 to 1.1, and more preferably from 0.8 to 1.0, in view of the storage stability of the toner ([0075]). This allows for the liquid developer to be used during high-speed image formation ([0075]). Binder resin No. 2 of the Applicant’s invention also contains a low-molecular weight polyester resin (Mw 8,000) and utilizes EG and NPG as constituent monomer components of the polyester in a weight ratio of 1.0 (4 parts EG/4 parts NPG) (see Table 1-1 of the instant specification).
Hiraga further teaches that an acid value of the polyester resin (which comprises the low-molecular weight polyester resin and the high-molecular weight polyester resin) is preferably from 5 to 15 mgKOH/g ([0086]). When in this range, the dispersant can be more effectively retained on the surface of the toner mother particles. When the acid value of the polyester resin is lower than 5 mgKOH/g, the dispersant cannot be sufficiently adhered to the surface of the toner particles ([0086]). When the acid value of the polyester resin exceeds 15 mg KOH/g, the polyester resin has a strong negative charging characteristic, and a desired positive charging characteristic cannot be sufficiently obtained ([0086]). This range overlaps with the range recited in claim 1, in that the binder resin has an acid value of at least 10 mg KOH/g.
Hiraga is silent to teach the acid values and hydroxyl values of the high-molecular weight polyester resin and the low-molecular weight polyester resins that make up the binder resin. However, guidance on selecting these values for polyester resins similar to the polyester resin components taught in Hiraga may be found in other prior art references. For instance, Amamori teaches a toner that contains a polyester resin that has a weight average molecular weight (Mw) of 3,000 to 30,000 ([0045]). Amamori teaches that an acid value of the polyester resin may be appropriately selected depending on the intended purpose, but is preferably 5 mgKOH/g or more for achieving the desired low temperature fixing ability of the toner, in view of affinity between the paper and the resin. The acid value is also preferably 45 mgKOH/g or lower for the purpose of improving hot offset resistance ([0046]). Similarly, a hydroxyl value of the polyester resin is not particularly limited and may be appropriately selected depending on the intended purpose, but it preferably 0 mgKOH/g to 50 mgKOH/g in order to achieve the desired low temperature fixing ability and charging property of the toner ([0046]). The polyester resin is similar to the component other than the low-molecular-weight component of the instant invention. The ranges taught by Amamori for the Mw, Mn, and acid value all overlap with the respective ranges/values of the component other than the low-molecular-weight component recited in instant claims 1, 2, and 5.
One way to control the hydroxyl value of the polyester resin is to endcap (or block) the hydroxyl group of the polyester with a monocarboxylic acid. For instance, Ikeda teaches a toner that contains a polyester binder resin (Abstract) and further teaches that in the synthesis of the polyester binder resin, a monovalent acid, such as acetic acid or benzoic acid, can be used to adjust the acid value and the hydroxyl value of the polyester resin ([0215]).
An example of this adjustment can be seen in the polyester binder resin of Murayama. Murayama teaches a toner that contains a polyester binder resin that preferably has a low hydroxyl value ([0043]). Murayama teaches that one method for attaining a resin with a low hydroxyl value is to block a polar group present at a terminal of the polyester polymer by introducing a monofunctional monomer to the polyester ([0043]). Murayama further teaches that the method for controlling the hydroxyl value of the polyester includes a method for substituting a hydrophilic group at a terminal of the binder resin with a lipophilic group. An example of the method for substituting a hydrophilic group at a terminal of the binder resin with a lipophilic group is to substitute a terminal hydroxyl group with phenoxyacetic acid or benzoic acid ([0044]). Murayama then teaches that the amount of benzoic acid used to block the polar group at a terminal of the polyester depends on the types or amounts of the alcohol component and the carboxylic acid component used to synthesize the polyester ([0079]).
Another example of this adjustment can be seen in Ono. Ono teaches a toner binder comprising a polyester, the end of which is partially esterified with a monocarboxylic acid and/or a monohydric alcohol (Abstract). The binder resin comprises at least a polyester (A) that has a polycarboxylic acid and a polyhydric alcohol as constitutional units, and further has been esterified with a monocarboxylic acid/and or monohydric alcohol ([0035]). From the viewpoint of heat-resistant storage property, the esterification at a terminal is preferably performed with a monocarboxylic acid. Examples of the monocarboxylic acid include benzoic acid, vinylbenzoic acid, toluic acid, and dimethylbenzoic acid ([0037]). Of the exemplary monocarboxylic acids, benzoic acid is particularly preferred from the viewpoint of low-temperature fixability and moisture heat-resistant storage stability ([0042]). From the viewpoint of attaining a combination of the durability and the low-temperature fixability of a toner, the Mn of the polyester resin (A) is preferably 500 to 4,000, more preferably 1,000 to 3,000, and particularly preferably 1,500 to 2,500 ([0057]). The Mw of the polyester resin (A) is 1,000 to 8,000, and from the viewpoint of attaining a combination of the durability and the low-temperature fixability of a toner, it is preferably 2,000 to 6,500 and more preferably 3,000 to 5,500 ([0058]). From the viewpoint of heat-resistant storage property and moisture heat-resistant storage property and moisture heat-resistant storage stability, the hydroxy value of the polyester resin (A) is usually 1 to 30 mgKOH/g ([0073]). From the viewpoint of moisture heat-resistant storage stability, the acid value of the polyester resin (A) is usually 40 mgKOH/g or less and preferably 0 to 30 mgKOH/g ([0074]). The polyester resin (A) component of the binder resin is similar to the low-molecular-weight component of the instant invention. The ranges taught by Ono for the Mw, Mn, hydroxy value, and acid value all overlap with the respective ranges/values of the low-molecular-weight component recited in instant claims 1, 5, 6, and 7.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have capped the terminal end of the polyester resins of Hiraga with a monocarboxylic acid, such as benzoic acid, in order to control the acid values and hydroxyl values of the polyester resin components, and to have further optimized the acid values and hydroxyl values of the polyester resin components with the goal of perfecting the heat-resistant storage property, moisture heat-resistant storage property, and moisture heat-resistant storage stability of the toner. The skilled artisan would have been motivated to experiment with suitable ranges in order to perfect the result effective variables taught by the combination of the prior art. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.
Furthermore, since the limitation of claim 1 that the binder resin contains a component having a molecular weight of not more than 2,000 does not specify which type of molecular weight is being referred to (i.e. peak-top, weight average, number average), the range of the component of the binder resin of claim 1 is prima facie obvious over the polyester resin of Amamori having a number average molecular weight of from 1,000 to 10,000. See MPEP § 2143(A). Alternatively, in the case where the molecular weight of claim 1 refers to the weight average molecular weight of the component, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. For example, a polyester resin having a weight average molecular weight of 2,000 (as within the limitation of claim 1) and a polyester resin having a weight average molecular weight of 3,000 (as within the ranges taught by Hiraga) are so close that, prima facie, one skilled in the art would have expected them to have sufficiently similar physical properties. For instance, both of the exemplary polyesters would be useful for the same purpose of providing a toner with improved toner dispersibility and low temperature fixability (see [0074] and [0086] of Hiraga; [0025] of the instant specification). See MPEP § 2144.05(I).

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737      

/PETER L VAJDA/Primary Examiner, Art Unit 1737   
09/09/2022